Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 52 and 62
Nelson discloses an automation technique that allows a user to control electronic devices to perform particular tasks or to achieve particular goals using natural language. A user may provide a verbal request in their own words as opposed to an artificial language or commands associated with one or more of the electronic devices. Something like “let’s get ready for dinner time”. The user’s request is picked up and processed, where the verbal request is transformed into one or more desired operations. The system may determine user intent and prepare the home for dinner time such as turning off particular electronic devices such as the TV, radio, music player, turning off lights, etc. in (US 2017/0236514).
Lyman et al. discloses controlling settings of an automation system by receiving instructions from a user of a home automation system about an intended action by the user. If a user has not performed the intended action within a predetermined time period, home automation system may take automated actions in (US 2015/0309483).
Jarvis et al. discloses receiving a voice command and determining an appropriate action for the media playback system to execute based on user identification. System determines if voice command was received from a registered user 
Goldman discloses in response to detecting an event indicative of an interruption, media content prepared for output after the event is detected is automatically stored so as to initiate the pause operation in (US 2003/0097659).
Rainere et al. discloses a first user can send message such as it’s time for dinner to a second user. First user may identify and send messages to a second, third, fourth user in (US 2015/0228281).
Drinkwater et al. discloses a parent may let a child know that dinner is ready by transmitting the message “dinner is ready” from parent’s device 202 to child’s device 204 where it is played back to child in (US 2018/0070187).
Byrne et al. discloses predicting and learning users’ intended actions on an electronic device based on free-form speech input. A spoken command can be parsed and compared to a list of phrases, where if a spoken command matches one of the known phrases the corresponding action(s) can be presented for selection. If the spoken command does not match one of the phrases, search results corresponding to the spoken command can be presented to the user in (US 8,738,377).

Claims 52 and 62 comprise of a unique combination of elements that are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JASON K LIN/Primary Examiner, Art Unit 2425